IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

L. J. A., A MINOR CHILD,             NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-169

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 7, 2014.

An appeal from the Circuit Court for Franklin County.
George S. Reynolds, III, Judge.

Shannon Stallings, Apalachicola, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Lynn Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, and OSTERHAUS, JJ., CONCUR. THOMAS, J., DISSENTS WITHOUT
OPINION.